Case 3:20-mj-00037 Document 7

AO 91 (Rev. 11/11) Criminal Complaint % J) |

   

 

UNITED STATES DISTRICT COURT

for the

Southern District of West Virginia S EF A L ED

 

 

 

 

 

 

 

 

 

 

United States of America )
v. ) Em eD
Silas Thornton King ) Case Nes
) 3:20-mj-00037
) JUL 1 0 2020
)
) RORY L. PE “ERI
Defendant(s) Southern Gist
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of Silas Thornton King in the county of Cabell in the
Southern District of West Virginia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 875(c) Transmit in interstate commerce a communication containing a threat to

injure the person of another

This criminal complaint is based on these facts:

See attached

@ Continued on the attached sheet.

ZA LI—

Ca Gi t’s signature

CF A. Berry

 

: Printed name and title
Sworn to before me and signed by telephonic means. Ay

Judge's i e

City and state: Huntington, West Virginia Ch i, A.E Ne ao ates Magistrate Judge

 

YD Printed name and title
